Citation Nr: 1126547	
Decision Date: 07/14/11    Archive Date: 07/21/11

DOCKET NO.  06-09 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for sickle cell anemia.

5.  Entitlement to service connection for fibromyalgia, to include as secondary to a service-connected disability.  

6.  Entitlement to service connection for chronic fatigue syndrome, to include as secondary to a service-connected disability.  

7.  Entitlement to service connection for hypertension, to include as secondary to a service-connected disability.  

8.  Entitlement to service connection for a herniated disc/low back disability, to include as secondary to a service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran had active duty for training from February 1980 to May 1980, with additional service in the Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  


FINDING OF FACT

In correspondence dated in June 2011, prior to promulgation of a decision in the appeal, the Veteran withdrew her appeal with respect to the issues of entitlement to service connection for a cervical spine disability, tinnitus, a left knee disability, sickle cell anemia, fibromyalgia, chronic fatigue syndrome, hypertension, and a herniated disc/low back disability.  



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran as to the issue of entitlement to service connection for cervical spine disability have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.202, 20.204 (2010).

2.  The criteria for withdrawal of a substantive appeal by the Veteran as to the issue of entitlement to service connection for tinnitus have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.202, 20.204 (2010).

3.  The criteria for withdrawal of a substantive appeal by the Veteran as to the issue of entitlement to service connection for a left knee disability have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.202, 20.204 (2010).

4.  The criteria for withdrawal of a substantive appeal by the Veteran as to the issue of entitlement to service connection for sickle cell anemia have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.202, 20.204 (2010).

5.  The criteria for withdrawal of a substantive appeal by the Veteran as to the issue of entitlement to service connection for fibromyalgia have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.202, 20.204 (2010).

6.  The criteria for withdrawal of a substantive appeal by the Veteran as to the issue of entitlement to service connection for chronic fatigue syndrome have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.202, 20.204 (2010).

7.  The criteria for withdrawal of a substantive appeal by the Veteran as to the issue of entitlement to service connection for hypertension have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.202, 20.204 (2010).

8.  The criteria for withdrawal of a substantive appeal by the Veteran as to the issue of entitlement to service connection for herniated disc/low back disability have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Pursuant to 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2010).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c) (2010).

In correspondence dated in June 2011, prior to promulgation of a decision in the appeal, the Veteran indicated that she wished to withdraw his appeal as to the issues of entitlement to service connection for a cervical spine disability, tinnitus, a left knee disability, sickle cell anemia, fibromyalgia, chronic fatigue syndrome, hypertension, and a herniated disc/low back disability.  The Board finds that the criteria have been met for withdrawal of the Veteran's appeal as to these issues.  Accordingly, there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The claim for entitlement to service connection for a cervical spine disability is dismissed.

The claim for entitlement to service connection for tinnitus is dismissed.

The claim for entitlement to service connection for a left knee disability is dismissed.

The claim for entitlement to service connection for sickle cell anemia is dismissed.

The claim for entitlement to service connection for fibromyalgia is dismissed.

The claim for entitlement to service connection for chronic fatigue syndrome is dismissed.

The claim for entitlement to service connection for hypertension is dismissed.

The claim for entitlement to service connection for a herniated disc/low back disability is dismissed.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


